NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

In re: PETER F. BRONSON; SHERRI L.              No. 16-60099
BRONSON,
                                                BAP No. 16-1050
             Debtors,
______________________________
                                                MEMORANDUM*
PETER F. BRONSON; SHERRI L.
BRONSON,

                Appellants,

 v.

THOMAS M. THOMPSON,

                Appellee.

                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
              Jury, Faris, and Lafferty, Bankruptcy Judges, Presiding

                              Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Peter F. Bronson and Sherri L. Bronson appeal pro se from a judgment of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s order

dismissing their state law claims and closing an adversary proceeding. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP decisions, and

apply the same standard of review that the BAP applied to the bankruptcy court’s

ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th

Cir. 2009). We affirm.

      The bankruptcy court did not abuse its discretion by dismissing the

Bronsons’ state law claim and closing the adversary proceeding because the

underlying bankruptcy proceeding is complete. See Carraher v. Morgan Elecs.,

Inc. (In re Carraher), 971 F.2d 327, 328 (9th Cir. 1992) (setting forth standard of

review and explaining that whether to retain jurisdiction over state law claims is

within the bankruptcy court’s discretion subject to considerations of judicial

economy, fairness, convenience, and comity).

      We do not consider the Bronsons’ contentions regarding the merits of the

underlying adversary proceeding, which are not within the scope of this appeal.

      The appellee’s request for sanctions and attorney’s fees, set forth in the

answering brief, is denied.

      AFFIRMED.

                                          2                                      16-60099